Per Curiam,
An examination of the master’s report in this case, and a careful reading of the testimony in connection therewith, convinces us beyond question that the findings of fact contained in the report are fully sustained by the evidence. The plaintiff’s case is entirely devoid of merit, and we affirm the decree of the learned court below upon the conclusions and findings of the master and upon the reasoning contained in the report, the costs of this appeal and all other costs to be paid by the appellant.